Citation Nr: 9926108	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nervous 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister-in-law



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1952 to 
December 1952.  

In March 1953, the RO denied the veteran's original claim of 
service connection for a nervous condition.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1978 decision of the RO, which denied 
the veteran's claim of service connection for a nervous 
condition.  

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  Thus, the Board will first address the 
issue as characterized on the title page herein, namely 
whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
nervous condition.  

In December 1998, the Board remanded the case for further 
development.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for a nervous condition 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim has been presented.  

3.  The veteran has presented a claim of service connection 
for a nervous condition which is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a nervous 
condition.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a nervous condition.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991 & Supp. 1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the March 1953 rating decision, the RO 
considered evidence including the veteran's service medical 
records.  

A careful review of the service medical records shows that, 
on entrance examination in February 1952, the veteran was 
reported to have a mild anxiety reaction with multiple 
somatic complaints.  In May 1952, he was diagnosed with acute 
and moderate anxiety reaction.  In June 1952, he was 
diagnosed with chronic and moderate anxiety reaction.  On 
discharge examination in December 1952, the veteran was 
reported to have an anti-social personality.

The evidence submitted since the March 1953 decision includes 
a September 1976 statement by the VA Chief of Mental Health & 
Behavioral Sciences Service; a December 1976 VA examination; 
a June 1978 VA examination; personal hearing testimony at the 
RO, dated in January 1979; VA outpatient treatment records, 
reflecting treatment from January 1976 to January 1999; a 
statement by a VA staff psychologist; and personal hearing 
testimony at the RO, dated in March 1999.

In September 1976, the VA Chief of Mental Health & Behavioral 
Sciences Service reported that the veteran had been receiving 
psychiatric care from the VA for a number of years.  He was 
diagnosed with severe anxiety with depressive features and 
multiple somatization.

On VA examination in December 1976, the veteran reported that 
he had been disturbed by the noises of firearms in service.  
He was reported to have been under the care of his own doctor 
for about 30 years and to have been given various medications 
for his nerves.  The veteran was diagnosed with mental 
retardation and chronic anxiety state.

On VA examination in June 1978, the veteran was diagnosed 
with chronic anxiety reaction in an inadequate personality.

During a hearing at the RO in January 1979, the veteran's 
sister-in-law reported that the veteran had not had a nervous 
condition prior to his entry into service.  She reported that 
she had noticed there had been something wrong with him when 
he returned home from service.

On VA outpatient treatment records, reflecting treatment from 
March 1985 to June 1985, the veteran was assessed with 
chronic severe anxiety with depression and multiple somatic 
complaints.

Received in September 1988 were VA outpatient treatment 
records, reflecting treatment from January 1976 to May 1987.  
In February 1976, the veteran was diagnosed with chronic 
anxiety reaction with confusion under stress.

In May 1997, a VA staff psychologist reported that the 
veteran had been in treatment in the Outpatient Clinic for 
over 20 years.  The veteran indicated that his brother had 
been killed on the same day of his induction into the 
military.  He reported that he had been treated 
inappropriately by his Army superiors and that he had 
mistakenly been put into the brig for days.  He reported that 
he had been unable to function and had been put into a 
stockade for three months.  The staff psychologist reported 
that the veteran was obviously suffering from some mental 
illness and that he had sufficient PTSD symptoms.

In January 1998, a VA outpatient treatment record assessed 
the veteran with general anxiety.

During a hearing at the RO in March 1999, the veteran 
reported that he had had an epileptic seizure prior to 
entering service and that he had not had a psychiatric 
problem.  The veteran's representative indicated that the 
veteran's disability prior to entering service had been 
aggravated in service.


II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for a nervous condition in March 
1953.  This decision is final and the claim of service 
connection may not be reopened and reviewed on a de novo 
basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the March 1953 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that the 
additional evidence submitted subsequent to the March 1953 
decision is new.  In addition, there is new evidence, 
particularly the VA outpatient treatment records, VA 
examinations and the statement by the VA Chief of Mental 
Health & Behavioral Sciences Service, that is relevant to the 
claim of service connection and instrumental in ensuring a 
complete evidentiary record for evaluation of the claim.  See 
Hodge, supra.  

The Board finds that this new evidence, especially when taken 
in light of the service medical records, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a) 
(1998); Hodge, supra.  Consequently, the new evidence is 
material.  Thus, since new and material evidence has been 
submitted, the veteran's claim of service connection is 
reopened.  




B.  Well-Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The service medical records show that, on entrance 
examination in February 1952, the veteran was reported to 
have a mild anxiety reaction with multiple somatic 
complaints.  In June 1952, he was diagnosed with chronic and 
moderate anxiety reaction.  

In September 1976, the VA Chief of Mental Health & Behavioral 
Sciences Service reported that the veteran had been receiving 
psychiatric care from the VA for a number of years and 
diagnosed him with severe anxiety with depressive features 
and multiple somatization.  

In January 1998, a VA outpatient treatment record assessed 
the veteran with general anxiety.  

The Board finds that, in light of the veteran's service 
medical records, the personal hearing testimony of the 
veteran and his sister-in-law and his continuing diagnoses of 
anxiety, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a nervous condition and the 
claim is well grounded, the appeal is allowed subject to 
further action as discussed hereinbelow.  



REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed nervous condition since service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain all treatment records from 
any identified treatment source not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed nervous condition.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from a psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  Specifically, 
the examiner should express an opinion as 
to the medical probability that any pre-
existing psychiatric disability underwent 
an increase in severity beyond natural 
progression during service.  The 
examination report should reflect review 
of the pertinent material in the claims 
folder and include the factors upon which 
the opinions are based.

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






